VIA EDGAR October 8, 2013 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Attn: Jim B. Rosenberg, Senior Assistant Chief Accountant Division of Corporation Finance Re: W. R. Berkley Corporation Form 10-K for the Year Ended December 31, 2012 Filed February 28, 2013 File No. 001-15202 Dear Mr. Rosenberg: I refer to your letter to Mr. William R. Berkley, Chairman and Chief Executive Officer of W. R. Berkley Corporation (the “Company”) dated September 11, 2013, containing comments of the staff (the “Staff”) of the Securities and Exchange Commission (“SEC”) relating to the above-referenced filing of the Company, and our responses thereto, sent on our behalf concurrently with this letter.In connection with such responses to the Staff’s comments, on behalf of the Company, I acknowledge that: · the Company is responsible for the adequacy and accuracy of the disclosure in such filing with the SEC; · Staff comments or changes to disclosure in response to Staff comments do not foreclose the SEC from taking any action with respect to the filing; and · the Company may not assert Staff comments as a defense in any proceeding initiated by the SEC or any person under the federal securities laws of the United States. Very truly yours, /s/ Eugene G. Ballard Eugene G. Ballard Senior Vice President Chief Financial Officer cc: Don Abbott (SEC) Sasha Parikh (SEC) William R. Berkley (Berkley) Ira S. Lederman (Berkley) Jeffrey S. Hochman (Willkie Farr)
